UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

_, __ ______ X § *
JosEPH cRAcCo, §
§
Plaintijj€ § ~
. 1 § n
-agamst»
CYRUS R. VANCE JR., in his official
capacity as District Attorney for the County of
New York, : OPINION & ORDER
Defendant. .
-- ~~~~~~ ~~X

 

HONORABLE PAUL A. CROTTY, United States District Judge:

On March 27, 2019, the Court granted P]aintiff’s and denied Defendant’s motion for
summary judgment (Dkt. 91.) On Apri] 1(), 2019, Plaintiff filed a notice of motion for
attorneys’ fees. (Dkt. 93.) On April 24, 2019, Defendant moved to stay the motion for
attorneys’ fees pending appeal. (Dkt. 97.) On April 30, 2019, Plaintiff consented to defer
resolution of the motion for attorneys’ fees during the pendency of the appeal. (Dkt. 99.)

The Court grants the motion to stay on the parties’ consent. The Clerk of Court is
directed to terminate the pending motions (Dkts. 93, 97), Without prejudice to the renewal of the

motion for attorneys’ fees within 30 days of the Second Circuit’s decision.

Dated: New York, NeW York SO ORDERED

May 1,2019 y

PAUL A. CROTTY
United States District Judge

 

